

Exhibit 10.110


CONSULTING AGREEMENT


This Consulting Agreement (this “Agreement”) is made as of the 22nd day of
February, 2007 by and between GLIMCHER REALTY TRUST, a Maryland real estate
investment trust (“Company”), and PHILIP G. BARACH, an individual resident of
Florida (“Consultant”).


RECITALS


1. Consultant has served as a Trustee of the Company for many years.


2. Consultant is not being nominated for re-election to the Board of Trustees of
the Company at the 2007 annual meeting of shareholders.


3. Company desires to retain the services of Consultant to perform certain
consulting services upon commencement of the Term, as hereinafter defined.


4. The parties desire to set forth herein the terms and conditions of their
agreements and understandings.
 
AGREEMENT


NOW, THEREFORE, in consideration of the mutual promises and covenants of the
parties as hereinafter set forth, the parties hereby agree as follows:


ARTICLE I
Consulting Services
 
1.1 Agreement to Provide Consulting Services. Consultant shall report to the
Chief Executive Officer of the Company and will provide such advice and counsel
to the Chief Executive Officer of the Company as the Chief Executive Officer
designates in writing (the “Services”). Consultant shall not take any action on
behalf of or with respect to the Company or communicate with any trustee,
officer or employee of the Company concerning the business and affairs of the
Company, except as may be designated in writing by the Chief Executive Officer
of the Company.


1.2 Consulting Fee and Expenses.


(a) Consulting Fee. The Company shall pay Consultant, for Consultant’s Services,
a consulting fee of $120,000, of which (i) $60,000 shall be due and payable upon
the first business day of the month following commencement of the Term; and (ii)
the balance of which shall be payable in twelve (12) equal monthly installments
of $5,000 each, commencing upon the first business day of the month following
commencement of the Term. The compensation to be paid hereunder is fixed and
determined and not dependant upon the extent to which Company utilizes the
services made available to it by Consultant. The Company may withhold any
applicable federal, state and local taxes.


(b) Travel Expenses. The Company shall reimburse Consultant for all reasonable
travel expenses incurred by him in rendering Services hereunder provided that
Company may require reasonable documentation of such expenses prior to
reimbursement.
 
(c) Prior Secretarial Expenses. Promptly after execution of this Agreement, the
Company shall pay Consultant the sum of $14,000 in reimbursement for secretarial
expenses incurred by Consultant during his tenure as a member of the Board of
Trustees of the Company.


ARTICLE II
General Provisions


2.1 Term. This Agreement shall take effect on the date immediately following the
earlier of (i) resignation by Consultant from the Board of Trustees of the
Company; or (ii) expiration of Consultant’s current term as a member of the
Board of Trustees of the Company and shall remain in full force and effect for a
period of one (1) year thereafter (the “Term”) unless terminated pursuant to the
provisions of this Agreement.



--------------------------------------------------------------------------------


2.2 Rights of Termination. This Agreement may be terminated as follows:


(a) By either party, upon prior written notice, if a material breach of or
default under this Agreement shall occur; or


(b) By Company immediately upon Consultant’s death or incompetence, as
determined by a court of competent jurisdiction, or for Cause, regardless
whether the Term of this Agreement has commenced. For the purposes of this
Agreement, “Cause” will mean (i) commission of an act of dishonesty directly
involving the Company, including, but not limited to, misappropriation of funds
or property of the Company; (ii) continued refusal to perform his assigned
duties and responsibilities after written notice by the Company to Consultant
giving 10 days to resume performance of such duties; (iii) the wrongful
disclosure or use of the Company’s trade secrets or other confidential
information or the breach of any obligation of confidentiality under this
Agreement; (iv) failure to comply with the policies and procedures of the
Company, its Board of Trustees and or any committee of the Board of Trustees; or
(v) any malicious and intentional action by Consultant that is detrimental to
Company.


Either party may exercise its right to terminate at any time while the event
giving rise to such right to terminate continues, without prejudice to any other
right or remedy the terminating party may have as a result of such event.


2.3 Rights and Obligations Upon Termination.


(a) If Consultant’s services are terminated pursuant to paragraph 2.2(a) or
paragraph 2.2(b) or Consultant voluntarily terminates his services, Consultant
shall not be entitled to the payment of any compensation accruing hereunder
after the effective date of termination.


(b) If Company terminates this Agreement without Cause, Company shall pay
Consultant the compensation contemplated hereunder to the end of the Term of
this Agreement.


(c) Upon termination of this Agreement and payment of all monies due Consultant
as of the termination date, the Company shall thereafter have no further
obligations to Consultant whatsoever.


2.4 Confidentiality. In consideration of the covenants of the Company hereunder,
Consultant hereby acknowledges his obligation to hold in strictest confidence
for the Company all trade secrets and other confidential information relating to
the Company’s business and affairs which come or have come to his knowledge
during the period of his engagement as a member of the Board of Trustees of the
Company or during his employment by the Company under this Agreement. Consultant
shall not communicate with any person, other than the Chief Executive Officer of
the Company, with respect to any matter regarding the Company or the scope of
his duties under this Agreement. If Consultant is requested pursuant to, or
required by, applicable law, regulation or legal process to disclose any such
information, to the extent permitted by applicable law, rule, regulation or
legal process, Consultant will notify the Company promptly so that the Company
may seek a protective order or other appropriate remedy or, in its sole
discretion, waive compliance with the terms of this Agreement. If no such
protective order or other remedy is obtained, or the Company does not waive
compliance with the terms of this letter agreement, Consultant will furnish only
that portion of the information that counsel advises Consultant is legally
required and will exercise all reasonable efforts to obtain reliable assurance
that confidential treatment will be accorded the information.


2.5 Miscellaneous Provisions. This Agreement shall be governed by and construed
under the laws of the State of Ohio. This Agreement constitutes the entire
agreement of the parties with respect to the matters set forth herein. This
Agreement, or any part hereof, may not be amended, modified, waived or changed
except in writing signed by both parties hereto. This Agreement, or any
obligation or right hereunder, shall not be assignable or delegable by either
party without the express written consent of the other party hereto. This
Agreement shall be binding upon and inure to the benefit of Consultant and
Company and their respective permitted successors and assigns.


IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.


CONSULTANT
 
 
/s/ Philip G. Barach
PHILIP G. BARACH
GLIMCHER REALTY TRUST
 
 
By:  /s/ Michael P. Glimcher   
MICHAEL P. GLIMCHER
President and Chief Executive Officer

              


2